Case 3:15-cr-00155-RNC Document 585-12 Filed 12/03/20 Page 1 of 6




                        EXHIBIT F
       Case 3:15-cr-00155-RNC Document 585-12 Filed 12/03/20 Page 2 of 6


                                                                           Page 1
 1                 UNITED STATES DISTRICT COURT
 2                SOUTHERN DISTRICT OF NEW YORK
 3

     ------------------------x
 4   SECURITIES AND EXCHANGE )
     COMMISSION              )
 5                           )
                             )
 6              Plaintiffs,  )
                             )
 7            vs.            ) No. 1:15-CV-07045-RMB-RWL
                             )
 8   ROSS B. SHAPIRO,        )
     MICHAEL A. GRAMINS and )
 9   TYLER G. PETERS,        )
                             )
10              Defendants.  )
                             )
11   ------------------------x
12
13
14            VIDEOTAPED DEPOSITION OF SCOTT AUSTIN
15                   Los Angeles, California
16                   Tuesday, August 13, 2019
17
18
19
20
21
22
23   Reported By:
24   SUSAN A. SULLIVAN, CSR #3522, RPR, CRR
25   Job No. 163165

                        TSG Reporting - Worldwide   877-702-9580
       Case 3:15-cr-00155-RNC Document 585-12 Filed 12/03/20 Page 3 of 6


                                                                           Page 62
 1   Peters meant in that message?
 2        A     I believe so.
 3        Q     What do you understand Mr. Peters to mean?
 4        A     That Nomura would probably sell the bonds
 5   below 75 and 24 and that they might or might not
 6   sell it below one point lower than the offer of 75
 7   and 24.
 8        Q     Mr. Peters makes reference to the guy.                 Do
 9   you have any understanding as to what that means?
10        A     It appears to be a representation of an
11   owner of the bonds.
12        Q     In deciding whether to bid on these bonds
13   did you care whether Nomura owned the bonds or
14   whether a third party owned the bonds?
15        A     No.
16        Q     And you didn't care because all that was
17   important to you was the price at which they were
18   being offered for sale, correct?
19        A     Correct.
20        Q     And from this exchange you understood that
21   Nomura might be willing to sell the bond to you for
22   up to a point below their original 75 and 24 tick
23   offer, correct?
24        A     I understood an actual offer of 75 and 24,
25   that there probably was a little room off of that

                        TSG Reporting - Worldwide   877-702-9580
       Case 3:15-cr-00155-RNC Document 585-12 Filed 12/03/20 Page 4 of 6


                                                                           Page 63
 1   offer and that potentially Nomura would sell plus
 2   or minus a point below the original offer.
 3          Q   In considering Nomura's offer whether TCW
 4   would bid, did you care what price Nomura was
 5   buying the bonds at that it was then selling to
 6   you?
 7          A   No.
 8              MR. JAFFE:        I will ask the reporter to
 9   mark as Austin 9 a single-page document bearing
10   Bates No. TCW 2409.
11              (Austin Exhibit 9, Email from Scott Austin
12   Tyler Peters sent March 18, 2011, Bates No.
13   TCW_00002409, marked for identification, as of this
14   date.)
15          Q   BY MR. JAFFE:           Does this appear to be a
16   continuation of your conversation with Mr. Peters
17   on March 18th, 2011, with regard to the JPM bond we
18   have been discussing?
19          A   Yes.
20          Q   How did you respond to Mr. Peters?
21          A   "How about 74-24 FOK?"
22          Q   And what does FOK mean there?
23          A   Fill or kill.
24          Q   And does that mean that you were offering
25   a -- that TCW was making a best and final bid of 74

                        TSG Reporting - Worldwide   877-702-9580
       Case 3:15-cr-00155-RNC Document 585-12 Filed 12/03/20 Page 5 of 6


                                                                              Page 94
 1        Q     BY MS. KELLY:           So even if Mr. Peters was
 2   lying to you about who owned the bond and about
 3   essentially fabricating the content of the
 4   negotiation, that wasn't important to you?
 5              MR. JAFFE:        Objection.
 6              MS. FEINSTEIN:            Go ahead and answer.
 7              THE WITNESS:          The relevant information is
 8   the numbers of the transaction which were the offer
 9   price, the information about the possibility or
10   probability of selling below that offer price, and
11   the continuation of that potentially a point below
12   the offer price.        Those were relevant for the
13   potential transaction of the bonds.
14        Q     BY MS. KELLY:           You know that as a trader
15   for TCW you were functioning as a fiduciary for
16   clients, right?
17        A     Correct.
18        Q     And is it without going through the math
19   on the trade ticket, can you accept my
20   representation that TCW paid $117,000 more than
21   Nomura had bought the bond for an hour earlier?
22              MS. FEINSTEIN:            You can accept it.             We
23   will accept that calculation.
24              THE WITNESS:          I accept that.               And I had no
25   control over where Nomura would offer or be willing

                        TSG Reporting - Worldwide   877-702-9580
       Case 3:15-cr-00155-RNC Document 585-12 Filed 12/03/20 Page 6 of 6


                                                                           Page 95
 1   to sell the bonds.
 2              MS. KELLY:        Understood.
 3              MS. FEINSTEIN:            Hold on.
 4              Were you finished?
 5              THE WITNESS:          I had no control over where
 6   Nomura would be willing to offer and sell the
 7   bonds.   I and TCW had control over the price at
 8   which we would be willing to pay on behalf our
 9   clients.
10        Q     BY MS. KELLY:           You also had control over
11   whether you continued to do business with Nomura,
12   correct?
13              MR. JAFFE:        Objection.
14              MS. FEINSTEIN:            You can go ahead if you
15   know.
16              THE WITNESS:          Yes.
17        Q     BY MS. KELLY:           Have you heard of dealers
18   being put in the box?
19        A     I've heard that phrase.
20        Q     Have you ever stopped doing business with
21   a dealer over the course of your time at TCW?
22              MS. FEINSTEIN:            Objection; asked and
23   answered.
24              Go ahead.        I'm sorry.            You can answer.
25              THE WITNESS:          I don't know.

                        TSG Reporting - Worldwide   877-702-9580
